Opinion filed February 28, 2013




                                            In The


         Eleventh Court of Appeals
                                           __________

                                     No. 11-12-00111-CR
                                          _________

                     ADRIENA LEVELL PERKINS, Appellant

                                               V.

                             STATE OF TEXAS, Appellee


                          On Appeal from the 238th District Court

                                     Midland County, Texas

                                  Trial Court Cause No. CR37750


                           MEMORANDUM OPINION
       Adriena Levell Perkins entered open pleas of guilty to two counts of aggravated assault
with a deadly weapon. After the trial court accepted Appellant’s pleas of guilty, the jury
assessed her punishment at confinement for a term of thirteen years on each count in the
Institutional Division of the Texas Department of Criminal Justice.     The jury additionally
imposed a fine of $5,000 on each count. We dismiss the appeal.
       Appellant’s court-appointed counsel has filed a motion to withdraw. The motion is
supported by a brief in which counsel professionally and conscientiously examines the record
and applicable law and states that he has concluded that the appeal is frivolous. Counsel has
provided Appellant with a copy of the brief and advised Appellant of her right to review the
record and file a response to counsel’s brief. A response has not been filed. 1 Court-appointed
counsel has complied with the requirements of Anders v. California, 386 U.S. 738 (1967); In re
Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex.
Crim. App. 1991); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516
S.W.2d 684 (Tex. Crim. App. 1974); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969);
and Eaden v. State, 161 S.W.3d 173 (Tex. App.—Eastland 2005, no pet.).
       Following the procedures outlined in Anders and Schulman, we have independently re-
viewed the record, and we agree that the appeal is without merit and should be dismissed.
Schulman, 252 S.W.3d at 409.
       We note that counsel has the responsibility to advise Appellant that she may file a
petition for discretionary review with the clerk of the Texas Court of Criminal Appeals seeking
review by that court. TEX. R. APP. P. 48.4 (“In criminal cases, the attorney representing the
defendant on appeal shall, within five days after the opinion is handed down, send his client a
copy of the opinion and judgment, along with notification of the defendant’s right to file a pro se
petition for discretionary review under Rule 68.”). Likewise, this court advises Appellant that
she may file a petition for discretionary review pursuant to TEX. R. APP. P. 68.
        The motion to withdraw is granted, and the appeal is dismissed.


                                                                                   PER CURIAM

February 28, 2013
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.




       1
           By letter, this court granted Appellant thirty days in which to exercise her right to file a response to counsel’s brief.


                                                                   2